Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  131370                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PATRICIA D. BRACKETT,                                                                                Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 131370
                                                                    COA: 266018
                                                                    WCAC: 04-000165
  FOCUS HOPE and ACCIDENT FUND
  INSURANCE COMPANY OF AMERICA,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 28, 2006 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted, in light of Daniel v Dep’t of Corrections, 468 Mich 34
  (2003).

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2006                    _________________________________________
           t1025                                                               Clerk